Citation Nr: 0105139	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for bladder diverticulum 
(claimed as ruptured bladder), and hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel








INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.

The current appeal arose from a June 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The RO denied service connection for a left broken foot, 
bladder diverticulum (claimed as ruptured bladder), broken 
nose, hearing loss right ear and malaria.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that on his Appeal to Board of Veterans' 
Appeals (VA Form 9), the veteran indicated that he was 
limiting his appeal to the denial of service connection for 
bladder diverticulum, and hearing loss.  The Board has 
accordingly construed the issues for appellate review as 
limited to those reported on the title page.  Nonetheless, 
the veteran did make later references to malaria and jungle 
rot.  It is not clear whether the veteran was in fact 
claiming service connection for these disorder.  The Board is 
accordingly referring this matter to the RO for 
clarification.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In his September 2000 substantive appeal to the Board, the 
veteran requested a hearing before a Member of the Board at 
the RO.  In October 2000 he confirmed that he still want a 
Travel Board hearing.  

While he has requested a hearing before a Member of the 
Board, he has never been afforded one and his hearing request 
was never withdrawn in writing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000).  

Pursuant to 38 C.F.R. § 20.700 (2000), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Under the circumstances, the Board is remanding this case to 
the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Member of the Board 
sitting at the RO.  A copy of the notice 
to the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The purpose of 
this remand is to accord the veteran due process of law.  The 
veteran need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


